DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The Preliminary Amendment filed 09/28/2020 is acknowledged.

This application is in condition for allowance except for the following formal matters:
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract recites a strain gauge and what it includes, however the abstract does not describe an improvement to the art by the strain gauge as a whole.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Strain Gauge with increased resistor protection.

Allowable Subject Matter
Claims 1-4 and 7 allowed.
The following is an examiner’s statement of reasons for allowance:
Moelkner et al US20050188769 (hereinafter “Moelkner”) discloses a micromechanical pressure sensor. This pressure sensor has at least one membrane and a measuring element situated on the membrane. A pressure applied at the membrane or a pressure differential applied at the different sides of the membrane results in deformation of the membrane. Simultaneous with the deformation of the membrane, the measuring element is subjected to elastic elongation and/or compression. In a piezo-sensitive component, such elastic elongation and/or compression generates a measured variable in the measuring element, which represents the applied pressure or 
However, Moelkner fails to disclose a functional layer formed of a metal, an alloy, or a metal compound, on one surface of the substrate; a resistor formed as a film containing Cr, CrN, and Cr;N. on one surface of the functional layer; an insulating layer formed of an inorganic material, the resistor being coated with the insulating layer; and an insulating resin layer formed of an organic material, the insulating layer being coated with the insulating resin layer. This configuration improves the resistor protection from environmental factors.
Wakamatsu et al US 5914168 (hereinafter “Wakamatsu”) discloses a magnetic recording medium able to cope with low flying height of the magnetic head in a CSS system and having fine surface roughness, wherein (1) a metal layer having columnar protrusions formed by the filming of Ti or the like or (2) a resin layer or glass resin layer having irregularly distributed through-holes are provided on the substrate of a magnetic recording medium to impart roughness (texture). (Fig 1-22, Col 3 line 39 – Col 10 line 67)
However, Wakamatsu fails to disclose a functional layer formed of a metal, an alloy, or a metal compound, on one surface of the substrate; a resistor formed as a film containing Cr, CrN, and Cr;N. on one surface of the functional layer; an insulating layer formed of an inorganic material, the resistor being coated with the insulating layer; and an insulating resin layer formed of an organic material, the insulating layer being coated with the insulating resin layer. This configuration improves the resistor protection from environmental factors. This configuration improves the resistor protection from environmental factors.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855